J-S13029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 DONNELL RHODES, JR.                   :
                                       :
                   Appellant           :   No. 1115 MDA 2019

        Appeal from the Judgment of Sentence Entered June 3, 2019
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0004735-2018

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 DONNELL L. RHODES, JR.                :
                                       :
                   Appellant           :   No. 1116 MDA 2019

        Appeal from the Judgment of Sentence Entered June 3, 2019
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0004846-2018

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 DONNELL RHODES, JR.                   :
                                       :
                   Appellant           :   No. 1117 MDA 2019

        Appeal from the Judgment of Sentence Entered June 3, 2019
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0004847-2018
J-S13029-20


BEFORE:      STABILE, J., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY DUBOW, J.:                       FILED: MAY 18, 2020

        In this consolidated appeal,1 Appellant Donnell Rhodes, Jr., appeals from

the Judgments of Sentence imposed on June 3, 2019, after he entered guilty

pleas at three different docket numbers to charges of armed Robbery,

Conspiracy, and other offenses. He challenges the discretionary aspects of

his sentence. After careful review, we affirm.

        We summarize the underlying facts, gleaned from the Trial Court’s

Pa.R.A.P. Opinion and the certified record, as follows. In July 2018, Appellant

committed three armed robberies in the City of Harrisburg.2 On April 22, 2019,

Appellant entered guilty pleas:3 specifically, at docket number 4847 CR 2018,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1This Court sua sponte consolidated Appellant’s three appeals on July 31,
2019.

2 On July 4, 2018, Appellant and two others entered a store and while he
pointed a gun at the clerk’s head, the other individuals grabbed cigarettes
from the store. On July 6, 2018, Appellant entered a food market, pointed a
gun at the woman behind the counter, jumped over the counter, threw the
woman to the ground, and stood on her. When Appellant noticed a camera,
he broke it. On July 8, 2018, while driving a stolen car, Appellant got out of
the car while wearing a mask, pointed a gun at a man who was assisting an
injured bird, took his cell phone, ordered him to his knees and patted him
down. When police officers arrested him a short time later, he had the stolen
phone, keys to the stolen car, a pellet gun, and toy AR-15 guns in the car.
Appellant was 17 years old at the time of the crimes.

3 In September 2018, Appellant had filed a Petition to decertify the cases for
transfer to juvenile court but withdrew his Petition on April 22, 2019, when he
entered his guilty pleas.



                                           -2-
J-S13029-20



he pleaded guilty to one count each of Robbery and Criminal Conspiracy (July

4th incident);4 at number 4846 CR 2018, he pleaded guilty to one count each

of Robbery and Criminal Conspiracy (July 6th incident);5 and at number 4735

CR 2018, Appellant pleaded guilty to Robbery, Receiving Stolen Property,

Unlawful Possession of an Instrument of Crime, and Simple Assault (July 8 th

incident).6

        On June 3, 2019, the Court held a sentencing hearing, and imposed an

aggregate sentence of 5 to 10 years’ incarceration, as follows:

        at docket no. 4847, Appellant received identical terms of 3 to 6
        years’ incarceration for the Robbery and Conspiracy convictions,
        to be served concurrently;

        at docket no. 4846, Appellant received 2 to 4 years’ incarceration
        for Robbery, to be served consecutive to the sentences imposed
        at 4847; and 2 to 4 years’ incarceration for Conspiracy, to be
        served concurrently with the Robbery sentence; and

        at docket no. 4735, the court imposed 4 to 8 years’ incarceration
        for the Robbery, and 6 to 12 months’ for Receiving Stolen
        Property, each to be served concurrently with the sentences
        imposed at 4846 and 4847. In addition, the court ordered credit
        for time served, and imposed no further penalty for the Possession
        of an Instrument of Crime and Simple Assault.



____________________________________________


4   18 Pa.C.S. § 3701(a)(1)(ii) and 18 Pa.C.S. § 903, respectively.

5   18 Pa.C.S. § 3701(a)(1)(ii) and 18 Pa.C.S. § 903, respectively.

618 Pa.C.S. § 3701(a)(1)(ii); 18 Pa.C.S. § 3925(a); 18 Pa.C.S. § 907(a); 18
Pa.C.S. § 3701(a)(3), respectively.




                                           -3-
J-S13029-20



Sentencing Order, 6/3/19.7

       On June 13, 2019, Appellant filed a Motion to Modify Sentence at all

three dockets, contending the court did not appropriately consider mitigating

factors before imposing the sentences. The court denied the Motion at each

docket on July 1, 2019.

       Appellant timely appealed.8 Although the trial court did not order a

Pa.R.A.P. 1925(b) Statement, it filed a Pa.R.A.P. 1925(a) Opinion, addressing

its denial of Appellant’s Motions to Modify Sentence.

       Appellant raises the following question for our review:

       Was the imposition of an aggregate sentence of 5 years to 10
       years clearly unreasonable, so manifestly excessive as to
       constitute an abuse of discretion, and inconsistent with the
       protection of the public, the gravity of the offenses, and
       [Appellant’s] rehabilitative needs?

Appellant’s Br. at 7.

       Appellant’s issue presents a challenge to the discretionary aspects of his

sentences.      A challenge to discretionary aspects of a sentence is not

____________________________________________


7 The trial court notes that the individual sentences imposed at 4847 and
4846, are either within or below the mitigated ranges of the Sentencing
Guidelines; and the sentence at 4735 is within the standard range of the
Guidelines. Trial Ct. Opinion, dated Aug. 6, 2019, at 4-5.

8 Relevant to this appeal, where a defendant files a timely post-sentence
motion, the notice of appeal from the judgment of sentence shall be filed
within 30 days of the entry of the order deciding the motion. Pa.R.Crim.P.
720(A)(2); Commonwealth v. Dreves, 839 A.2d 1122, 1126 (Pa. Super.
2003). Appellant here filed a timely Post-Sentence Motion, which the court
denied on July 1, 2019. Appellant filed his Notice of Appeal on July 10, 2019;
this Appeal was, thus, timely filed.

                                           -4-
J-S13029-20


reviewable as a matter of right. Commonwealth v. Leatherby, 116 A.3d
73, 83 (Pa. Super. 2015). Rather, an appellant challenging the sentencing

court’s discretion must invoke this Court’s jurisdiction by (1) filing a timely

notice of appeal; (2) properly preserving the issue at sentencing or in a post-

sentence motion; (3) complying with Pa.R.A.P. 2119(f), which requires a

separate section of the brief setting forth a concise statement of the reasons

relied upon for allowance of appeal with respect to the discretionary aspects

of a sentence; and (4) presenting a substantial question that the sentence

appealed from is not appropriate under the Sentencing Code, 42 Pa.C.S. §

9781(b). Id.; Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super.

2006).

       Here, Appellant timely appealed, challenged the discretionary aspects of

his sentence in a Post-Sentence Motion,9 and included a Rule 2119(f)

Statement, essentially contending that the sentence is contrary to the

fundamental norms underlying the sentencing scheme and inconsistent with

the protection of the public. See Appellant’s Brief at 14-15. We, thus, now

consider whether he has raised a substantial question.


____________________________________________


9 In his Post-Sentence Motion, Appellant averred that the court inadequately
considered various mitigating factors before imposing sentence. He did not
specifically challenge the sentencing court’s imposition of consecutive
sentences, thus Appellant has waived the argument that the imposition of
consecutive, as opposed to concurrent sentences, was “so manifestly
excessive as to constitute an abuse of discretion.” Appellant’s Br. at 19. See
Pa.R.A.P. 302(a) (the failure to raise an issue before the trial court results in
waiver).

                                           -5-
J-S13029-20


       Whether a substantial question has been raised is determined on a case-

by-case basis. Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super.

2010). “A substantial question exists only when the appellant advances a

colorable argument that the sentencing judge’s actions were either: (1)

inconsistent with a specific provision of the Sentencing Code; or (2) contrary

to the fundamental norms [that] underlie the sentencing process.” Id.

(citation and quotation omitted).

       Generally, where a sentence “falls within the sentencing guidelines, no

substantial question exists.” Commonwealth v. Maneval, 688 A.2d 1198,

1199-1200 (Pa. Super. 1997).

       Here, Appellant acknowledges that he received sentences that fell within

the guidelines.10 He nonetheless avers that the trial court failed to adequately

consider various mitigating factors. See Appellant’s Br. at 20-21 (contending

court failed to consider Appellant’s age, his mental health, the abuse and

neglect he suffered as a child in his mother’s custody and subsequently in

foster care, and the juvenile probation department’s recommendation, made

three months prior to the commission of the instant crimes, that Appellant be

released to the custody of his father rather than placed in a secure facility for

rehabilitation).


____________________________________________


10Appellant does not include in his Brief a recitation of what the guidelines
provided, nor does he acknowledge the trial court’s observation in its Rule
1925(a) Opinion that his sentences fell either within or below the mitigated
ranges in two dockets, and within the standard range in the third docket.

                                           -6-
J-S13029-20


      It is clear from our precedent that Appellant has failed to raise a

substantial question. See, e.g., Commonwealth v. Griffin, 65 A.3d 932,

936-37 (Pa. Super. 2013) (claim that the trial court failed to consider

defendant’s rehabilitative needs in imposing standard-range sentences did not

raise a substantial question); Commonwealth v. Mobley, 581 A.2d 949, 952

(Pa. Super. 1990) (claim that sentence failed to take into consideration the

defendant’s rehabilitative needs and was manifestly excessive did not raise a

substantial question where sentence was within statutory guidelines and

within sentencing guidelines).   See also Commonwealth v. Miklos, 159
A.3d 962, 970 (Pa. Super. 2017) (holding that an argument that the

sentencing court failed to adequately consider mitigating factors in favor of a

lesser sentence does not present a substantial question appropriate for our

review); Commonwealth v. Williams, 562 A.2d 1385, 1388 (Pa. Super.

1989) (en banc) (concluding that an allegation that the sentencing court did

not adequately consider various factors is, in effect, a request that this court

substitute its judgment for that of the lower court in fashioning a defendant’s

sentence).

      Because Appellant has not raised a substantial question, he has not

invoked our jurisdiction. We, thus, decline to address the merits of his appeal,

and we affirm the Judgments of Sentence.

Judgments of Sentence affirmed.




                                     -7-
J-S13029-20



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/18/2020




                          -8-